Gray, C. J.
The usage or regulation, which there was evidence tending to prove, that the freight bill and voucher for previous expenses should be delivered, together with the car, by one corporation to the other, was reasonable, for the convenience of further transportation and the collection of freight from the consignees.
The instructions given were correct and sufficient. If, as the jury must have found under those instructions, the defendant left the car upon the track of the Eastern Railroad Company, without making such delivery to that company of the car and the freight bill and voucher as was required, by a reasonable usage and regulation between the two corporations, to constitute a delivery from one to the other, and for that reason the Eastern Railroad Company did not assume the actual custody of the car, but returned it to the track of the defendant, there was sufficient evidence of negligence to charge the defendant with the injury to the plaintiffs’ perishable property, by the effect of the weather which might reasonably be expected to prevail at that season of the year. Exceptions overruled.